DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/088,273 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a substrate for flexible device including a stainless steel sheet, nickel plating layer, and glass layer of a bismuth-based glass.  This is patentably indistinct of claim 1 of the ‘273 application which recites a metal sheet with a nickel-plating layer, and an electrically insulating bismuth-based glass layer thereon.  As such, the instant claims and that of the ‘273 application are patentably indistinct from one another.
Instant claim 2 recites an oxide layer overlapping claim 1 of the ‘273 application.  Claims 3-4 are considered to be encompassed by claim 1 of the ‘273 application as applicant discloses where the instant substrate with glass layer is dried from 80-180 ˚C, subjected to a debinding treatment at 180-450 ˚C for 10 minutes or more, and baked at 550-900 ˚C for 10-300 seconds (Specification Paragraphs 24 and 30; Example 1) which is substantially identical to the conditions disclosed in Paragraphs 142-144 of the ‘273 application.  As the treatment conditions are substantially identical, one would reasonably expect the substrate of claim 1 of the ‘273 application to possess the claimed Ni and Bi concentrations, absent an objective showing.  See MPEP 2112.  Instant claim 5 recites materials overlapping claim 1 of the ‘273 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the oxide film" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim as no particular oxide film is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (EP 2,925,089 – copy provided by applicant).
Considering claim 1, Nishiyama teaches substrates for flexible devices including displays, solar batteries, etc. (Paragraph 1).  The substrate comprises a metal base optionally of stainless steel (Paragraph 17) coated with a Ni-plating layer and a glass layer (Paragraph 14).  The glass layer is preferably a bismuth-based glass with a softening point of 330-450 ˚C (Paragraph 20). 
While not disclosing a singular example of the instantly claimed substrate for a flexible device this would have been obvious to one of ordinary skill in the art in view of the teachings of Nishiyama as this is considered a conventionally known combination of materials known to be used for substrates for flexible devices and one would have had a reasonable expectation of success.
Considering claim 2
Considering claims 3-4, Nishiyama does not expressly teach the claimed nickel or bismuth concentrations.  However, Nishiyama teaches where the Ni-plated steel is heat treated from 300-900 ˚C for less than 10 minutes (Paragraph 18) and where the glass layer is dried at 110 ˚C for 20 minutes, subjected to a debinding treatment at 330 ˚C for 20 minutes, and baked from 430-580 ˚C for 5-30 minutes (Paragraphs 23 and 48).  Applicant discloses where the glass layer is dried from 80-180 ˚C, subjected to a debinding treatment at 180-450 ˚C for 10 minutes or more, and baked at 550-900 ˚C for 10-300 seconds (Specification Paragraphs 24 and 30).  The disclosure of Nishiyama is substantially identical to that listed by applicant above and to applicant’s Example 1 which applicant indicates possesses the claimed Ni and Bi content as listed in instant Tables 2 and 4.  As such, one would reasonably expect the substrate of Nishiyama to possess the claimed Ni and Bi content as substantially identical materials treated in a substantially identical manner are expected to behave the same, absent an objective showing.  See MPEP 2112.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (EP 2,925,089 – copy provided by applicant) in view of Hamada (EP 2,562,141).
Considering claim 5, the teachings of Nishiyama regarding claim 1 are outlined above.  Nishiyama teaches a metal substrate with a glass material (abstract) comprising a bismuth-based glass with a softening point of 330-450 ˚C (Paragraph 20).  However, Nishiyama does not teach where the glass contains Bi2O3, ZnO, and B2O3
In a related field of endeavor, Hamada teaches a low-melting point glass composition used in electronic material substrates, such as displays (Paragraph 1).  The glass composition comprises by mass 80-90% Bi2O3, 2-7% ZnO, and 2-12% B2O3, etc. (Paragraph 10).
As both Nishiyama and Hamada teach bismuth-based glasses for electronic devices, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Nishiyama and to substitute the glass composition taught by Hamada as this is considered to be a substitution of one conventionally known bismuth-based glass composition for another and one would have had a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784